Exhibit For Immediate Release MAGUIRE PROPERTIES REPORTS SECOND QUARTER 2008 FINANCIAL RESULTS LOS ANGELES, July28,2008 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today reported results for the quarter ended June30,2008. Significant Second Quarter and Recent Events § During the second quarter, we completed new leases and renewals for approximately 770,000square feet (including our pro rata share of our joint venture properties).In the LosAngeles central business district, we leased approximately 298,000 square feet to Latham & Watkins LLP at KPMGTower, which is an increase of approximately 22,000 square feet compared to their previous lease at USBankTower.Latham & Watkins LLP’s new lease expires in 2025.In OrangeCounty, we leased approximately 78,000 square feet to Raytheon at BreaFinancialCommons, bringing this property to 90.7% leased as of June30,2008.We also leased approximately 50,000 square feet to CH2M Hill at GriffinTowers, expiring in 2018. § On July8,2008, we announced that we had entered into an agreement on June26,2008 to sell Main Plaza in OrangeCounty for approximately $211million to Shorenstein Properties LLC (including transferring nearly $10million of restricted cash reserves to Shorenstein and Shorenstein’s assumption of approximately $161million of existing project-level financing).The sale is subject to Shorenstein’s assumption of the existing project debt, as well as customary closing conditions.We expect the transaction to close in the third quarter of 2008. Net proceeds totaling approximately $48million will be used for general corporate purposes. During the second quarter, we recorded a $51.9million non-cash impairment charge related to the disposition of this property. § During the second quarter, we reorganized our management team by making certain changes in executive leadership and returned the Company’s headquarters to Downtown Los Angeles.We recorded $15.6million of costs in connection with changes in management and the relocation of our corporate offices to Downtown Los Angeles, in addition to $1.9million associated with the Company’s previous strategic alternative initiative. Second Quarter 2008 Financial Results § Net loss available to common stockholders for the quarter ended June30,2008 was $110.6million, or $2.32 per share, compared to net loss available to common stockholders of $24.4million, or $0.52 per share, for the quarter ended June30,2007.Our earnings in the second quarter of 2008 were negatively impacted by a $51.9million impairment charge recorded in connection with the pending sale of Main Plaza and $17.5million of costs associated with our review of strategic alternatives and management changes, primarily contractual separation obligations for our former senior executives, and exit costs and tenant improvement writeoffs related to the 1733 Ocean lease. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended June30,2008 was a deficit of $(56.4)million, or $(1.18) per diluted share, compared to a deficit of $(2.4)million, or $(0.05) per diluted share, for the quarter ended June30,2007.Our share of FFO before specified items was $4.5million, or $0.09 per diluted share, for the quarter ended June30,2008, compared to $12.5 million, or $0.27 per diluted share, for the quarter ended June 30, 2007. § For new leases completed during the quarter, cash rent growth for our Effective Portfolio was 21%, compared to cash rents on those spaces immediately prior to their expiration, and GAAP rent growth was 37% compared to prior GAAP rents.Within the LosAngeles central business district, cash rent growth was 13% and GAAP rent growth was 34%.Within OrangeCounty, cash rent growth was 26% and GAAP rent growth was 38%. The weighted average number of common and common equivalent shares used to calculate basic and diluted earnings per share for the quarters ended June30,2008 and 2007 was 47,615,421 and 46,678,583, respectively, due to our net loss position during both periods.Our diluted number of common and common equivalent shares outstanding used to calculate FFO before specified items for the quarters ended June30,2008 and 2007 was47,875,984 and 46,891,402, respectively. As of June30,2008, our portfolio was comprised of whole or partial interests in approximately 36million square feet, consisting of 39 office and retail properties totaling approximately 21million net rentable square feet, one 350-room hotel with 266,000 square feet, and on- and off-site structured parking plus surface parking totaling approximately 15million square feet, which accommodates almost 48,000 vehicles.We have two projects under development that total approximately 387,000 square feet of office space.We also own undeveloped land that we believe can support up to approximately 17million square feet of office, hotel, retail, residential and structured parking. We will host a conference call and audio webcast, both open to the general public, at 8:00 a.m. Pacific Time (11:00 a.m. Eastern Time) on Tuesday, July29,2008, to discuss the financial results of the second quarter and provide a company update.The conference call can be accessed by dialing (866) 394-8461 (Domestic) or (706) 758-3042 (International), ID number 56385831.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through CCBN at www.fulldisclosure.com. A replay of the conference call will be available approximately two hours following the call through
